              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NEIL ANAND, M.D., et. al.,                         CIVIL ACTION
        Plaintiffs,

v.

JED SHAPIRO, M.D., et. al.,                        No. 19-600
         Defendants.

                                     ORDER

      AND NOW, this 25th day of March 2019, upon consideration of the Motion

to Dismiss and for a More Definitive Statement of Defendants, Jed Shapiro, M.D.,

Charles Williams, M.D., and Institute for Advanced Medicine and Wellness, PLLC

(ECF No. 5) and in accordance with the Court's accompanying Opinion, it is

hereby ORDERED that Defendants' Motion to Dismiss and for a More Definitive

Statement (ECF No. 5) is DISMISSED. Defendants' must file an answer to

Plaintiffs Complaint on or before April 8, 2019.

                                            BY THE COURT:
